               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

 COLUMBIA NATIONAL
 INSURANCE COMPANY,

             Plaintiff,
                                                 Civil Action File No.:
 v.                                              4:18-cv-00256-WTM-CLR

 SILVIA A. RIVERA DOMINGUEZ
 and ANTONIO ROSALES,
 individually, as the surviving natural
 parents, and ESTEBAN ROSALES
 ROMERO, as Administrator of the
 Estate of MARCO ANTONIO
 ROSALES RIVERA, deceased; CARS
 LOADING, LLC., and MUJAHED
 ODEH,

             Defendants.


                   CONSENT CONFIDENTIALITY ORDER

      The parties to this action have come before the Court requesting a

confidentiality order. The parties agree and consent that the “good cause”

requirement of Fed. R. Civ. P. 26(c)(1) exists in this case in order to expedite the

flow of discovery material, facilitate the prompt resolution of disputes over

confidentiality, adequately protect material entitled to be kept confidential, and

ensure that protection is afforded only to material so entitled. The parties further

consent and agree that certain confidential and proprietary corporate documents
from Plaintiff were requested by Defendant which will necessitate a protective

order specifically in regard to Plaintiff’s proprietary underwriting guidelines and

other materials regarding Plaintiff’s trade secret, confidential or proprietary

business information. After careful consideration, the Court finds that the “good

cause” requirement of Fed. R. Civ. P. 26(c)(1) has been met and therefore

GRANTS the Parties’ request for a protective order as set forth below. However,

nothing in this Order shall be construed as allowing the parties to file any

documents under seal without the permission of the Court. Should the parties seek

to file documents under seal, they must follow and comply with the procedures set

forth in this Court’s Local Rule 79.7.

      1.     Non-disclosure of Stamped Confidential Documents. Except with the

             prior written consent of the party or other person originally

             designating a document to be stamped as a confidential document, or

             as hereinafter provided under this Order, no stamped confidential

             document may be disclosed to any person. A “stamped Confidential

             Document” means any document which bears the legend (or which

             shall otherwise have had the legend recorded upon it in a way that

             brings it to the attention of a reasonable examiner) “Confidential” to

             signify that it contains information believed to be subject to protection

             under Fed. R. Civ. P. 26. For purposes of this Order, the term


                                         -2-
     “document” means all written, recorded, or graphic material, whether

     produced pursuant to Fed. R. Civ. P. 34, subpoena, by agreement, or

     otherwise. Interrogatory answers, responses to requests for admission,

     deposition transcripts and exhibits, pleadings, motions, affidavits, and

     briefs that quote, summarize, or contain materials entitled to

     protection may be accorded status as a stamped confidential

     document, but, to the extent feasible, shall be prepared in such a

     manner that the confidential information is bound separately from that

     not entitled to protection.

2.   Permissible Disclosure. Notwithstanding Paragraph 1, stamped

     confidential documents may be disclosed to counsel for the parties in

     this action who are actively engaged in the conduct of this litigation;

     to the partners, associates, secretaries, paralegal assistants, and

     employees of such counsel to the extent reasonably necessary to

     render professional service in such litigation; to persons with prior

     knowledge of the documents or the confidential information contained

     therein, and their agents; to court officials involved in such litigation

     (including court reporters, persons operating video recording

     equipment at depositions, and any special master appointed by the




                                   -3-
Court); and to the parties in this case. Subject to the provisions of

subparagraph (C), such documents may also be disclosed:

A.    to any person designated by the Court in the interest of justice,

upon such terms as the Court may deem proper; and

B.    to persons noticed for depositions or designated as trial

witnesses to the extent reasonably necessary in preparing to testify; to

outside consultants or experts retained for the purpose of assisting

counsel in the litigation; to employees of parties involved solely in

one or more aspects of organizing, filing, coding, converting, storing,

or retrieving data or designing programs for handling data connected

with this action, including the performance of such duties in relation

to a computerized litigation support system; and to employees of

third-party contractors performing one or more of these functions; to

any person serving as a juror in a trial of the captioned matter; or any

other person designated by written agreement between the parties or

the subsequent order of the Court after reasonable notice to all parties.

C.    If the receiving party desires to disclose documents, material, or

information designated as “Confidential,” or information derived

therefrom, to any individual not authorized to receive “Confidential”

information under paragraph 2, the receiving party shall first identify


                           -4-
     to the producing party, in writing, the documents, material, or

     information that it desires to disclose and the name, title, and job

     responsibilities of each such individual to whom the receiving party

     wishes to disclose the documents, material or information designated

     as “Confidential” and the reasons why the receiving party wishes to

     disclose such confidential documents, material or information. The

     producing party shall, within 48 hours of receiving said written notice,

     inform the receiving party in writing whether it consents or objects to

     the proposed disclosure. The receiving party may seek a prompt

     hearing before this Court for an Order allowing the proposed

     disclosure and the producing party will cooperate in obtain such a

     prompt hearing.

3.   Declassification. If a party objects to the designation of any material

     as confidential information, the attorneys for the party will first

     consult in a good faith attempt to come to an agreement as to the

     document, testimony or information which is claimed to constitute

     confidential information. Should a party object to the designation of

     any material as confidential information and the parties cannot come

     to an agreement as to the information, that party may apply to the

     Court for a ruling that a document (or category of documents)


                                -5-
     stamped as confidential is not entitled to such status and protection.

     The party or other person that designated the document as confidential

     shall be given notice of the application and an opportunity to respond.

     To maintain confidential status, the proponent of confidentiality must

     show good cause for the document to have such protection. Until the

     Court enters an order, if any, changing the designation of the material,

     it shall continue to be treated as confidential and as a protected

     document as provided in this Order.

4.   Confidential Information in Depositions.

     A.     During a deposition, an employee or former employee of

     Plaintiff or any expert designated by Plaintiff may be shown and

     examined about stamped confidential documents identified by

     Plaintiff.

     B.     Any other deponent may, during the deposition, be shown and

     examined about stamped confidential documents if the deponent

     already knows the confidential information contained therein or if the

     provisions of Paragraph 2 are complied with. Deponents shall not

     retain or copy portions of the transcript of their depositions that

     contain confidential information not provided by them or the entities

     they represent unless they sign the form prescribed in Paragraph 2. A


                                -6-
     deponent who is not a party or a representative of a party shall be

     furnished a copy of this Order before being examined about, or asked

     to produce, potentially confidential documents.

     C.    Parties (and deponents) may, within thirty (30) days after

     receiving a deposition, designate pages of the transcript (and exhibits

     thereto) as confidential. Confidential information within the

     deposition transcript may be designated by underlining the portions of

     the pages that are confidential and marking such pages with the

     following legend: “Confidential – Subject to Protection Pursuant to

     Court Order.” Under expiration of the thirty-day period, the entire

     deposition will be read as subject to protection against disclosure

     under this Order. If no party or deponent timely designates

     confidential information in a deposition, then none of the transcript or

     its exhibits will be treated as confidential; if a timely designation is

     made, the confidential portions and exhibits shall be filed under seal

     separate from the portions and exhibits not so marked.

5.   Confidential Information at Trial. Subject to the Federal Rules of

     Evidence, stamped confidential documents and other confidential

     information may be offered in evidence at trial or any court hearing.

     Any party may move the Court for an order that the evidence be


                                -7-
     received in camera or under other conditions to prevent unnecessary

     disclosure. The Court will then determine whether the proffered

     evidence should continue to be treated as confidential information

     and, if so, what protection, if any, may be afforded to such

     information at the trial.

6.   Subpoena by Other Courts or Agencies. If another court or an

     administrative agency subpoenas or orders production of stamped

     confidential documents that a party has obtained under the terms of

     this Order, such party shall promptly notify the party or other person

     who designated the document as confidential of the pendency of such

     subpoena or order.

7.   Client Communication. Nothing in this Order shall prevent or

     otherwise restrict counsel from rendering advice to their clients and,

     in the course thereof, relying generally on examination of stamped

     confidential documents; provided, however, that in rendering such

     advice and otherwise communicating with such clients, counsel shall

     not make specific disclosure of any item so designated except

     pursuant to the procedures of paragraphs 2(B) and (C).

8.   Use. Persons obtaining access to stamped confidential documents

     under this Order shall use the information only for preparation and


                                 -8-
      trial related to this litigation (including appeals and retrials), and shall

      not use such information for any other purpose, including business,

      governmental, commercial, administrative, or judicial proceedings.

9.    Modification Permitted. Nothing in this Order shall prevent any party

      or other person from seeking modification of this Order or from

      objecting to discovery that it believes to be otherwise improper.

10.   Responsibility of Attorneys. The attorneys of record are responsible

      for employing reasonable measures, consistent with this Order, to

      control duplication of, access to, and distribution of copies of stamped

      confidential documents. Parties shall not duplicate any stamped

      confidential document except working copies and for filing under

      seal.

      A.      Review of the confidential documents and information by

      counsel, experts, or consultants for the litigants in the litigation shall

      not waive the confidentiality of the documents or objections to

      production.

      B.      The inadvertent, unintentional, or in camera disclosure of

      confidential document and information shall not, under any

      circumstances, be deemed a waiver, in whole or in part, of any party’s

      claims of confidentiality.


                                   -9-
     11.   Within 90 days of the date of termination of this Action through

           settlement or the issuance of a final non-appealable order, each party

           and non-party shall, unless otherwise agreed, assemble all documents

           that disclose Confidential Information in its possession, custody, or

           control, including copies, and send it to the producing party or provide

           the producing party written certification that the materials have been

           shredded or similarly destroyed.

     12.   Each person who receives confidential information submits himself or

           herself to the personal jurisdiction of this Court for the enforcement of

           this Order.

     13.   The provisions of this Confidentiality Order shall not terminate with

           the disposition of this action, but shall continue in effect until further

           order of the Court.

     14.   Nothing contained in this Order and no action taken pursuant to it

           shall prejudice the right of any party to contest the alleged relevancy,

           admissibility, discoverability of the confidential documents and

           information sought.

This QG day of 'HFHPEHU, 2019.




                                      - 10 -
CHR
  RIS
    STO P ER L. RAY
 HRISTOPHER
      OPH
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA




 - 11 -
